Case 1:19-cv-25192-CMA Document 1 Entered on FLSD Docket 12/18/2019 Page 1 of 12



                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

                                           CASE NO.:

  JEAN RAYNOLD NICOLAS,

                 Plaintiff,

  vs.

  PORTFOLIO RECOVERY ASSOCIATES, LLC.

              Defendant.
  ________________________________________/

                                            COMPLAINT

          COMES NOW, the Plaintiff, Jean Raynold Nicolas (“Plaintiff”), by and through

  undersigned counsel, and brings this action against the Defendant, Portfolio Recovery Associates,

  LLC. (“PRA”) and as grounds thereof would allege as follows:

                                          INTRODUCTION

        1.       This action is brought by a consumer for PRA’s violations of the Telephone

  Consumer Protection Act, 47 U.S.C § 227, et seq. (“TCPA”), the Fair Debt Collection Practices

  Act, 15 U.S.C. § 1692 et seq., (“FDCPA”) and Florida Statutes §§ 559.55-559.785, a/k/a the

  “Florida Consumer Collection Practices Act” (“FCCPA”).

        2.       The TCPA prohibits any person “to make any call (other than for emergency

  purposes or made with the prior consent of the called party) using any automatic telephone dialing

  system or any artificial or prerecorded voice – (iii) to any telephone number assigned to a paging

  service, cellular telephone service, specialized mobile radio service, or other radio common carrier

  service, or any service for which the called party is charged for the call.” 47 U.S.C. § 227(b)(1)(A).

        3.       The FDCPA and FCCPA prevent debt collectors and persons, respectively, from
Case 1:19-cv-25192-CMA Document 1 Entered on FLSD Docket 12/18/2019 Page 2 of 12



  engaging in abusive, deceptive, and unfair collection practices.

       4.        Plaintiff alleges that PRA has unlawfully called his cellular telephone in an attempt

  to collect an alleged debt from him in direct contravention of the aforesaid statutes. Consequently,

  Plaintiff seeks injunctive relief, as well as statutory damages, actual damages, attorneys’ fees, and

  costs, in accordance with the aforementioned statutes where applicable.

                                   JURISDICTION AND VENUE

       5.        This court has jurisdiction under 28 U.S.C. § 1331 and 47 U.S.C. § 227. Federal

  courts have jurisdiction over private suits arising under the TCPA. Mims v. Arrow Financial

  Services, LLC, 132 S. Ct. 740 (2012).

       6.        Under 28 U.S.C. § 1367(a), this court has supplemental jurisdiction over Plaintiff's

  state law FCCPA claim in that it is so related to the federal TCPA and FDCPA claim that they

  form part of the same case or controversy under Article III of the United States Constitution.

       7.        Venue in this District is proper because Plaintiff resides here, and PRA does

  business and places phone calls into this District.

                                               PARTIES

       8.         At all times relevant to this Complaint, Defendant was and is a foreign Limited

  Liability Company, formed under the laws of the State of Delaware with its principal place of

  business in Virginia.

       9.        At all times relevant to this Complaint, PRA was and is a “person” as said term is

  defined under Florida Statute §1.01(3).

       10.       At all times relevant to this Complaint, PRA regularly uses the mail and telephone

  in a business for the purpose of collecting consumer debts.

       11.       At all times relevant to this Complaint, PRA regularly collects or attempts to collect
Case 1:19-cv-25192-CMA Document 1 Entered on FLSD Docket 12/18/2019 Page 3 of 12



  debts for other parties and is a “debt collector” as said term is defined under 15 U.S.C. § 1692a(6)

  and Florida Statute § 559.55(7).

       12.       At all times relevant to this Complaint, PRA has used, controlled, and/or operated

  “automatic telephone dialing systems” as defined by the TCPA. 47 U.S.C. § 227(a)(1) and 47

  C.F.R. § 64.1200(f)(2).

       13.       At all times relevant to this Complaint, Plaintiff, was and is a natural person, and is

  a “consumer” as that term is defined by 15 U.S.C. § 1692a(3) and Florida Statutes §559.55(8),

  and/or a person with standing to bring a claim under the FCCPA, FDCPA and the TCPA by virtue

  of being directly affected by violations of the Act.

       14.       At all times material hereto, the debt in question was a “debt” as said term is defined

  under 15 U.S.C. § 1692a(5) and Florida Statute § 559.55(6).

                            BACKGROUND AND GENERAL ALLEGATIONS

       15.       PRA sought to collect a debt from Plaintiff arising from an alleged consumer debt

  (the “Debt”) incurred by Plaintiff for personal, family, or household purposes.

       16.       Upon information and belief, PRA, by and through its agents, representatives

  and/or employees acting within the scope of their authority, attempted to collect the Debt from

  Plaintiff by using an automatic telephone dialing system to place numerous telephone calls to

  Plaintiff’s cellular telephone, (786) XXX-6932 and/or employed prerecorded or machine-operated

  voice message in connection with said calls.

       17.       Upon answering any of these calls, Plaintiff would be greeted by an automated,

  machine-operated voice message or a noticeable period of “dead air” while the caller’s auto-dialing

  system attempted to connect the Plaintiff to a live telephone employee.

       18.       Plaintiff is the sole owner, possessor, subscriber and user of the cellular telephone
Case 1:19-cv-25192-CMA Document 1 Entered on FLSD Docket 12/18/2019 Page 4 of 12



  that PRA was calling.

       19.       PRA’s calls originated from various numbers including but not limited to (479)-

  343-2671; (720)-307-1682; (480)-865-2419; and (866)-321-8194

       20.       PRA called Plaintiff a multitude of times in a campaign designed to apply

  maximum psychological stress with the aim of pressuring Plaintiff into paying the Debt. PRA’s

  calling campaign included multiple calls a day and/or calls on back-to-back days. A sampling of

  PRA’s campaign includes, but are not limited to, calls placed on:

             a. November 4, 2019 at 3:58 p.m.

             b. November 5, 2019 at 5:09 p.m.

             c. November 6, 2019 at 2:12 p.m.

             d. November 11, 2019 at 9:47 a.m.

             e. November 24, 2019 at 1:10 p.m.

             f. November 24, 2019 at 1:21 p.m.

       21.       PRA’s placement of telephone calls to Plaintiff’s cellular telephone were

  unsolicited and incessant.

       22.       Plaintiff was damaged by these unlawful calls. Plaintiff’s privacy was improperly

  invaded, his peace was disturbed, he was distracted, his cellular telephone’s battery and memory

  were taxed, his cellular telephone line was tied-up, and he was forced to spend precious time and

  mental energy tending to unwanted calls.

       23.       None of PRA’s telephone calls placed to Plaintiff were for “emergency purposes”

  as specified in 47 U.S.C. §227(b)(1)(A).

       24.       Upon information and belief, PRA knew that its calling techniques were in violation

  of the TCPA, yet PRA still continued to use them in willful or knowing violation of the TCPA.
Case 1:19-cv-25192-CMA Document 1 Entered on FLSD Docket 12/18/2019 Page 5 of 12



             COUNT I-VIOLATION OF FCCPA, FLORIDA STATUTES §559.72(7)

       25.       Plaintiff repeats, realleges and incorporates by reference herein paragraphs 1

  through 24 above.

       26.       Florida Statutes §559.72(7) states:

                 “In collecting debts, no person shall…
                 (7) Willfully communicate with the debtor or any member of her or his
                 family with such frequency as can reasonably be expected to harass the
                 debtor or her or his family, or willfully engage in other conduct which
                 can reasonably be expected to abuse or harass the debtor or any
                 member of her or his family.

       27.       PRA has on many occasions called Plaintiff by telephone directly, multiple times a

  day, attempting to collect the Debt. By virtue of having to handle debt collection calls to Plaintiff's

  cellular phone multiple times a day, Plaintiff has been harassed and these calls have caused

  unnecessary strain and burden upon Plaintiff and Plaintiff’s family.

       28.       PRA’s actions of calling Plaintiff continuously and regularly day after day, multiple

  times a day, reasonably can be expected to have the natural consequences of harassing Plaintiff

  which was the intent of PRA in order to elicit payment from Plaintiff for the Debt.

       29.       PRA, through its agents, representatives and/or employees acting within the scope

  of their authority thereby knowingly violated Florida Statutes §559.72(7).

       30.       As a direct and proximate result of the violation of the FCCPA by PRA, Plaintiff

  has been damaged. PRA’s phone calls harmed Plaintiff by (1) trespassing upon and interfering

  with Plaintiff’s rights and interests in access to his cellular telephone and telephone line; (2)

  intruding upon Plaintiff’s seclusion and privacy; (3) wasting Plaintiff’s time and mental energy;

  (4) depleting the battery life on Plaintiff’s cellular telephone; (5) using memory storage space in

  Plaintiff’s cellular telephone; and (6) causing Plaintiff aggravation, indignation, humiliation,

  embarrassment, anxiety, anguish, depression, unwarranted stress and loss of enjoyment of life.
Case 1:19-cv-25192-CMA Document 1 Entered on FLSD Docket 12/18/2019 Page 6 of 12



          31.     Plaintiff has hired Loan Lawyers, LLC and Gravis Law, PLLC to represent Plaintiff

  in this action and has agreed to pay reasonable attorneys’ fees and costs.

          32.     As a result of the above violations of the FCCPA, pursuant to Florida Statute

  §559.77(2), Plaintiff is entitled to recovery for actual damages, statutory damages of up to

  $1,000.00 per violation, together with reasonable attorneys’ fees and court costs.

           WHEREFORE, Plaintiff respectfully prays that judgment be entered against Defendant,

  Portfolio Recovery Associates, LLC. for actual damages, statutory damages, along with costs and

  reasonable attorneys’ fees pursuant to Florida Statutes § 559.77(2), and for such other and further

  relief as justice may require.

                  COUNT III-VIOLATION OF THE FDCPA, 15 USC § 1692d(5)

          33.     Plaintiff repeats, realleges and incorporates by reference herein paragraphs 1

  through 24 above.

          34.     PRA, through its agents, representatives and/or employees acting within the scope

  of their authority, has violated the FDCPA in that PRA caused Plaintiff’s telephone with such

  frequency as to harass Plaintiff in contravention of 15 U.S.C. § 1692d, which states in pertinent

  part:

                A debt collector may not engage in any conduct the natural consequence of
                which is to harass, oppress, or abuse any person in connection with the
                collection of a debt. Without limiting the general application of the foregoing,
                the following conduct is a violation of this section:
                (5) Causing a telephone to ring or engaging any person in telephone
                conversation repeatedly or continuously with intent to annoy, abuse, or harass
                any person at the called number.


          35.     PRA has on many occasions called Plaintiff by telephone directly, multiple times a
Case 1:19-cv-25192-CMA Document 1 Entered on FLSD Docket 12/18/2019 Page 7 of 12



  day, attempting to collect the debt. By virtue of having to handle debt collection calls to Plaintiff's

  cellular phone multiple times a day, Plaintiff has been harassed and these calls have caused

  unnecessary strain and burden upon Plaintiff and Plaintiff's family.

       36.       PRA’s actions of calling Plaintiff continuously and regularly day after day, multiple

  times a day, reasonably can be expected to have the natural consequences of harassing Plaintiff,

  which was the intent of PRA in order to elicit payment from Plaintiff for the alleged debt.

       37.       PRA, through its agents, representatives and/or employees acting within the scope

  of their authority knowingly violated 15 U.S.C. § 1692d(5).

       38.       As a direct and proximate result of the violation of the FDCPA by PRA, Plaintiff

  has been damaged. The damages to Plaintiff include, but are not necessarily limited to, emotional

  distress in the form of aggravation, humiliation, embarrassment, anxiety, anguish, depression and

  loss of enjoyment of life.

       39.       Plaintiff has hired Loan Lawyers, LLC and Gravis Law, PLLC to represent him in

  this action and has agreed to pay a reasonable attorneys’ fee and costs.

       40.       Pursuant to 15 U.S.C. §1692k, Plaintiff is entitled to recover actual damages

  together with additional statutory damages up to $1,000.00, together with court costs and

  reasonable attorneys’ fees.

         WHEREFORE, Plaintiff respectfully prays that judgment be entered against Defendant,

  Portfolio Recovery Associates, LLC for actual damages, statutory damages, along with costs and

  reasonable attorney's fees pursuant to 15 U.S.C. § 1692k, and for such other and further relief as

  justice may require.

             COUNT III- VIOLATION OF THE TCPA, 47 U.S.C § 227(b)(1)(A)(iii)

       41.       Plaintiff repeats, realleges and incorporates by reference herein paragraphs 1
Case 1:19-cv-25192-CMA Document 1 Entered on FLSD Docket 12/18/2019 Page 8 of 12



  through 24 above.

       42.       PRA placed many non-emergency calls, including but not limited to the calls

  referenced above, to Plaintiff’s cellular telephone using an automatic telephone dialing system in

  violation of 47 U.S.C § 227(b)(1)(A)(iii).

       43.       It is a violation of the TCPA, 47 U.S.C. § 227(b) to call a person’s cellular telephone

  by using an automatic telephone dialing system or prerecorded message without that person’s prior

  express consent.

       44.       Plaintiff did not expressly authorize PRA to call his cellular telephone in service of

  PRA’s general business aims. Further, Plaintiff’s instructions to cease calls effectively revoked

  any prior consent PRA may believe it had. See Osorio v. State Farm Bank, F.S.B., 746 F. 3d 1242

  (11th Cir. 2014).

       45.       Upon information and belief, the aforesaid calls to Plaintiff’s cellular telephone were

  placed using an automated telephone dialing system and/or employed a prerecorded voice message.

  These calls bore telltale signs of an automation, such as a prerecorded message or a noticeable gap

  between picking up the call and a human being coming on the line.

       46.       According to findings by the Federal Communication Commission (“FCC”), the

  agency Congress vested with authority to issued regulations implementing the TCPA, such calls

  as those alleged herein are prohibited because, as Congress found, automated or prerecorded

  telephone calls are a greater nuisance and invasion of privacy, and such calls can be costly and

  inconvenient. Rules and Regulations Implementing the Telephone Consumer Protection Act of

  1991, CG Docket No. 02-278, Report and Order, 18 FCC Rcd. 14014 (2003).

       47.       PRA’s method of contacting Plaintiff is indicative of its ability to dial numbers

  without any human intervention in the calling process, which the FCC has opined is the hallmark
Case 1:19-cv-25192-CMA Document 1 Entered on FLSD Docket 12/18/2019 Page 9 of 12



  of an automatic telephone dialing system (i.e. auto-dialer). See In the Matter of Rules &

  Regulations Implementing The Telephone Consumer Protection Act of 2008, CG Docket No. 02-

  278, FCC 07-232 (1/4/08) ¶¶ 11-13; In the Matter of Rules & Regulations Implementing the

  Telephone Consumer Protection Act of 1991, 2003 WL 21517583, 18 F.C.C.R. 14014, ¶ 132 (Fed.

  Commc’n Cmm’n July 3, 2003).

       48.       Under the TCPA, and pursuant to the FCC’s January 2008 Declaratory Ruling, the

  burden is on PRA to demonstrate that Plaintiff provided express consent within the meaning of the

  statute. See FCC Declaratory Ruling, 23 F.C.C.R. at 565 (¶ 10).

       49.       PRA, through its agents, representatives and/or employees acting within the scope

  of their authority, acted willfully and therefore intentionally violated the TCPA, 47 U.S.C § 227

  (b)(1)(A)(iii). Pursuant to the FCC’s interpretation regarding willfulness, “willful or knowing”

  requires merely that “the violator knew that he was doing the act in question. . . . A violator need

  not know that his action or inaction constitutes a violation.” In re Dynasty Mortg., L.L.C., 22

  F.C.C. Rcd. 9453, 9470 n.86, 2007 WL 1427724 (F.C.C. May 14, 2007).

       50.       Congress enacted the TCPA to prevent real harm. Congress found that “automated

  or pre-recorded calls are a nuisance and an invasion of privacy, regardless of the type of call” and

  decided that “banning” such calls made without consent was “the only effective means of

  protecting telephone consumers from this nuisance and privacy invasion.” Pub. L. No. 102-243,

  §§ 2(10-13) (Dec. 20, 1991), codified at 47 U.S.C. § 227. See also Mims v. Arrow Fin. Servs.,

  L.L.C., 132 S. Ct. 740, 744, 181 L. Ed. 2d 881 (2012) (“The Act bans certain practices invasive of

  privacy”).

       51.       In sum, PRA made telephone calls to Plaintiff’s cellular telephone, which were

  either initiated by an automatic telephone dialing system and/or contained a pre-recorded message
Case 1:19-cv-25192-CMA Document 1 Entered on FLSD Docket 12/18/2019 Page 10 of 12



  and were made without the prior express consent of Plaintiff.

       52.        PRA’s phone calls harmed Plaintiff by causing the very harm that Congress sought

  to prevent—a “nuisance and invasion of privacy.”

       53.        PRA’s phone calls also harmed Plaintiff by (1) trespassing upon and interfering

  with Plaintiff’s rights and interests in access to his cellular telephone and telephone line; (2)

  intruding upon Plaintiff’s seclusion and privacy; (3) wasting Plaintiff’s time and mental energy;

  (4) depleting the battery life on Plaintiff’s cellular telephone; (5) using memory storage space in

  Plaintiff’s cellular telephone; and (6) causing Plaintiff aggravation, indignation, humiliation,

  embarrassment, anxiety, anguish, depression, unwarranted stress and loss of enjoyment of life.

       54.        As a result of PRA’s violations of 47 U.S.C. § 227 et seq., Plaintiff is entitled to an

  award of $1,500.00 in statutory damages, for each and every willful or knowing violation, pursuant

  to 47 U.S.C. § 227(b)(3)(C), and $500.00 in statutory damages, for each and every negligent

  violation, pursuant to 47 U.S.C. § 227(b)(3)(B).

       55.        Plaintiff is also entitled to injunctive relief prohibiting PRA from contacting the

  Plaintiff on his cellular phone using an automated dialing system pursuant to the 47 U.S.C. §

  227(b)(3)(a).

         WHEREFORE, Plaintiff respectfully prays that judgment be entered against Defendant,

  Portfolio Recovery Associates, LLC for statutory damages of $1,500.00 for each and every

  violation, an order be entered enjoining Defendant from calling Plaintiff’s cellular telephone by

  use of an automatic dialing system, and for such other and further relief as justice may require.

          COUNT IV - VIOLATION OF FCCPA, FLORIDA STATUTES §559.72(9)

       56.        Plaintiff repeats, realleges and incorporates by reference herein paragraphs 1

  through 24 above.
Case 1:19-cv-25192-CMA Document 1 Entered on FLSD Docket 12/18/2019 Page 11 of 12



       57.       Florida Statutes §559.72(9) states:

        “In collecting consumer debts, no person shall:

        (9) Claim, attempt, or threaten to enforce a debt when such person knows that
        the debt is not legitimate, or assert the existence of some other legal right when
        such person knows that the right does not exist.

         58.     To state a claim for violation under § 559.72(9) of the FCCPA, it must be alleged

  that the defendant asserted a legal right that did not exist, and that the defendant had actual

  knowledge that the right did not exist. Pollock v. Bay Area Credit Service, LLC, 2009 WL 2475167

  at * 9 (S.D. Fla. Aug. 13, 2009). An allegation that an attempt to collect a debt in violation of state

  or federal law is sufficient to state a claim that defendant asserted a legal right that did not exist.

  Brook v. Suncoast Schools, FCU, 2012 WL 6059199 at * 3 (M.D. Fla. Dec. 6, 2012) (complaint

  stated a plausible claim for relief where plaintiff alleged that defendant asserted a legal right that

  did not exist by attempting to collect a debt in violation of the FDUTPA and the TCPA).

       59.       As set forth in paragraphs 8 through 24 above, PRA has on a multitude of occasions

  called Plaintiff’s cellular telephone in violation of the TCPA’s prohibition on auto-dialing

  cellphones without prior express consent.

       60.       PRA’s calling campaign also constitutes a violation of Florida’s Deceptive and

  Unfair Trade Practices Act (“FDUTPA”), Fla. Stat. § 501.201, et seq., which prohibits use of

  “unfair or deceptive acts or practices in the conduct of any trade or commerce.”

       61.       By attempting to collect a debt in violation of the TCPA and FDUTPA, PRA,

  through its agents, representatives and/or employees acting within the scope of their authority,

  asserted a legal right that did not exist in violation of Florida Statutes §559.72(9)

       62.       As a direct and proximate result of the violation of the FCCPA by PRA, Plaintiff

  has been damaged. PRA’s phone calls harmed Plaintiff by (1) trespassing upon and interfering
Case 1:19-cv-25192-CMA Document 1 Entered on FLSD Docket 12/18/2019 Page 12 of 12



  with Plaintiff’s rights and interests in access to his cellular telephone and telephone line; (2)

  intruding upon Plaintiff’s seclusion and privacy; (3) wasting Plaintiff’s time and mental energy;

  (4) depleting the battery life on Plaintiff’s cellular telephone; (5) using memory storage space in

  Plaintiff’s cellular telephone; and (6) causing Plaintiff aggravation, indignation, humiliation,

  embarrassment, anxiety, anguish, depression, unwarranted stress and loss of enjoyment of life.

       63.       As a result of the above violations of the FCCPA, pursuant to Florida Statute

  §559.77(2), Plaintiff is entitled to recovery for actual damages, statutory damages of up to

  $1,000.00, together with reasonable attorneys’ fees and court costs.

         WHEREFORE, Plaintiff respectfully prays that judgment be entered against Defendant,

  Portfolio Recovery Associates, LLC for actual damages, statutory damages, along with costs and

  reasonable attorneys’ fees pursuant to Florida Statutes § 559.77(2), and for such other and further

  relief as justice may require.

                                   DEMAND FOR JURY TRIAL

       Plaintiff, Jean Raynold Nicolas, hereby demands a trial by jury of all issues so triable.


         /s/ Anthony C. Norman                                 /s/ Laura Hoy________________
         Anthony C. Norman, Esq.                               Laura Hoy, Esq.
         Florida Bar Number: 112105                            Florida Bar Number: 59025
         E-mail: anorman@gravislaw.com                         E-mail: Laura@Fight13.com
         GRAVIS LAW, PLLC                                      LOAN LAWYERS, LLC
         Co-Counsel for Plaintiff                              Co-Counsel for Plaintiff
         5659 North Kraft Lake Rd SE, Ste. 3                   3201 Griffin Rd, Ste. 100
         Caledonia, MI 49316                                   Fort Lauderdale, FL 33312
         Telephone: (616)-207-4569                             Telephone: (954) 523-4357
